DETAILED ACTION
The instant application having Application No. 16/313436 filed on December 26, 2018 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed March 24, 2021 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On page 8, Applicant argues that the claim amendments have overcome the invocation of 35 USC 112(f) and has also overcome the 35 USC 112(b) rejections.
Applicant’s amendments have overcome the invocation of 35 USC 112(f) and has also overcome the 35 USC 112(b) rejections; therefore, they have been withdrawn.


	The Examiner would initially note that the claim limitation in question recites “the communication channel being for use in a role determination process for determining roles of the first other communication apparatus and the second other communication apparatus”. Therefore, the claim does not require that the “information exchanged … is used … to determine roles” as argued by Applicant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “information exchanged … is used … to determine roles”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner would also note that the limitation in question recites “the communication channel being for use in a role determination process for determining roles of the first other communication apparatus and the second other communication apparatus”. Therefore, this limitation is considered as intended use and is not given any patentable weight.
In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968). The term “role” has not been clearly defined in the independent claims; therefore, any “role” can be used to reject the claimed limitation. Dependent claims 9 and 14 have further clarified what is meant by the term “role” and an additional reference, WiFi, was previously added to teach those claim limitations. The Examiner suggests incorporating those limitations regarding the definition of the term “role” if Applicant believes that this is an important part of the invention.

Therefore, Li does teach the claim limitation in question. It has been held that a publication is good for all it teaches to persons of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). A reference is good for all it teaches. In re Meinhardt, 392 F.2d 273, 280 (CCPA 1968). Finally, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (EP 2963959) hereinafter referred to as Li.

As per claims 1, 11, and 16, Li discloses A communication apparatus comprising: 
one or more processors; and one or more memories storing instructions, when executed by the one or more processors, (Li, paragraph 226, teaches a processor and memory.) causing the communication apparatus to function as:
a first reading unit configured to read an image relating to a first other communication apparatus (Li, Figure 3 and associated texts such as paragraphs 63-64, teaches step 301 where a “configuration device acquires configuration password information of a first wireless device and device identifier information of the first wireless device. As shown in Li, paragraphs 8, 11, and 13, the configuration information is read by scanning a multi-dimensional code. Li, paragraph 13, specifically recites “the first/second acquiring unit is specifically configured to: scan a multi-dimensional code of the first/second wireless device”.); 
a first acquisition unit configured to acquire information on the first other communication apparatus from the image read by the first reading unit (Li, Figure 3 and associated texts such as paragraphs 63-64, teaches step 301 where a “configuration device acquires configuration password information of a first wireless device and device identifier information of the first wireless device.); 
a second reading unit configured to read an image relating to a second other communication apparatus (Li, Figure 3 and associated texts such as paragraph 89, teaches step 310 where a “configuration device acquires configuration password information of the second wireless device and device identifier information of the second wireless device. As shown in Li, paragraphs 8, 11, and 13, the configuration information is read by scanning a multi-dimensional code. Li, paragraph 13, specifically recites “the first/second acquiring unit is specifically configured to: scan a multi-dimensional code of the first/second wireless device”.); 
a second acquisition unit configured to acquire information on the second other communication apparatus from the image read by the second reading unit (Li, Figure 3 and associated texts such as paragraph 89, teaches step 310 where a “configuration device acquires configuration password information of the second wireless device and device identifier information of the second wireless device.); 
a first transmitting unit configured to transmit information on a communication channel to the first other communication apparatus (Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device.), 
the communication channel being for use in a role determination process for determining roles of the first other communication apparatus and the second other communication apparatus in direct wireless communication (Li, Figure 3 and associated texts, teaches the first wireless device and the second wireless device exchanging information with a configuration device in order to establish a secure direct connection between the first wireless device and the second wireless device. Li, paragraph 4, teaches that the devices can be peers, clients, or Group Owners.); and 
a second transmitting unit configured to transmit the information on the communication channel transmitted by the first transmitting unit and the information on the first other communication apparatus acquired by the first acquisition unit to the second other communication apparatus (Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used to establish the secure connection between the first wireless device and the second wireless device.)  

As per claim 2, Li discloses The communication apparatus according to Claim 1, wherein the information on the first other communication apparatus comprises (Li, Figure 3 and associated texts such as paragraph 66, teaches the first wireless device sending its public key to the configuration device.)

As per claim 3, Li discloses The communication apparatus according to Claim 1, wherein the information on the first other communication apparatus comprises address information on the first other communication apparatus (Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device.)

As per claim 4, Li discloses The communication apparatus according to claim 1, wherein the one or more memories storing instructions, when executed by the one or more processors, causes the communication apparatus to further function as a storage unit configured to store the information on the communication channel and the information on the first other communication apparatus after the first transmitting unit transmits the information on the communication channel to the first other communication apparatus (Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used to establish the secure connection between the first wireless device and the second wireless device. As these data items are generated and transmitted they must have been stored as least temporarily.) 

As per claim 10, Li discloses The communication apparatus according to claim 1, wherein the image is a barcode or a two-dimensional code (Li, paragraphs 8, 11 and 13, teaches scanning a multi-dimensional code.)

As per claims 6, 12, and 17, Li discloses A communication apparatus comprising: 
one or more processors; and one or more memories storing instructions, when executed by the one or more processors, (Li, paragraph 226, teaches a processor and memory.) causing the communication apparatus to function as:
a receiving unit configured to receive setting information from an apparatus that reads an image relating to the communication apparatus (Li, Figure 3 and associated texts such as paragraphs 63-64, teaches step 301 where a “configuration device acquires configuration password information of a first wireless device and device identifier information of the first wireless device. As shown in Li, paragraphs 8, 11, and 13, the configuration information is read by scanning a multi-dimensional code. Li, paragraph 13, specifically recites “the first/second acquiring unit is specifically configured to: scan a multi-dimensional code of the first/second wireless device”.), 
(Li, Figure 3 and associated texts, teaches the first wireless device and the second wireless device exchanging information with a configuration device in order to establish a secure direct connection between the first wireless device and the second wireless device. Li, paragraph 4, teaches that the devices can be peers, clients, or Group Owners. Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used to establish the secure connection between the first wireless device and the second wireless device.); 
a transmitting unit configured, when the setting information received by the receiving unit contains information on the other communication apparatus, to transmit a request to start the role determination process containing the information over the communication channel (Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used by the second wireless device to establish the secure connection between the first wireless device and the second wireless device.); 
and a waiting unit configured, when the setting information received by the receiving unit does not contain the information on the other communication apparatus, to wait for a request to start the role determination process transmitted over the communication channel (Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. At this point in time the configuration information of the second wireless device has not been received by the configuration device. Therefore, the first wireless device is waiting for a connection request from the second wireless device.)

As per claim 7, Li discloses The communication apparatus according to Claim 6, wherein the one or more memories storing instructions, when executed by the one or more processors, causes the communication apparatus to further function as a connecting unit configured, when the setting information received by the receiving unit contains a network identifier, to connect to a wireless network identified by the network identifier (Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device.) 

As per claim 8, Li discloses The communication apparatus according to Claim 6, wherein the information on the other communication apparatus comprises information on a public key of the other communication apparatus (Li, Figure 3 and associated texts such as paragraph 66, teaches the first wireless device sending its public key to the configuration device.)

As per claim 15, Li discloses The communication apparatus according to Claim 6, wherein the image is a barcode or a two-dimensional code (Li, paragraphs 8, 11 and 13, teaches scanning a multi-dimensional code.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of NPL “Wi-Fi Peer-to-Peer (P2P) Technical Specification Version 1.2” provided in the IDS dated May 1, 2020 hereinafter referred to as WiFi.

(Li, paragraph 226, teaches a processor and memory.) causes the communication apparatus to further function as … .
However, Li does not specifically teach a deleting unit configured to delete the information stored by the storage unit after the second transmitting unit transmits the information on the communication channel and the information on the first other communication apparatus.
WiFi discloses a deleting unit configured to delete the information stored by the storage unit after the second transmitting unit transmits the information on the communication channel and the information on the first other communication apparatus (WiFi, page 54 lines 34-36, teaches that a P2P device may delete the stored credentials when it no longer wishes to connect to the P2P Group that uses those credentials.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of WiFi with the teachings of Li. Li teaches establishing a secure connection between two devices by exchanging data between the devices. WiFi teaches establishing a Group and storing the Group credentials for later use as well as deleting the stored credentials when they are no longer needed. Therefore, it would have been obvious to create a Group and allow for the storing of the Group credentials for ease of use for the user as well as allowing for the deleting of the Group credentials to prevent unauthorized access to the Group.


However, Li does not specifically teach wherein the role determination process comprises Group Owner Negotiation defined in Wi-Fi Direct.
WiFi discloses wherein the role determination process comprises Group Owner Negotiation defined in Wi-Fi Direct (WiFi, Section 3.1.4 teaches the steps that are taken for Group Owner Negotiation between two wireless devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of WiFi with the teachings of Li. Li teaches establishing a secure connection between two devices by scanning a multi-dimensional code. WiFi teaches performing Group Owner Negotiation to set up a P2P Group as well as determining which device is the Group Owner. Therefore, it would have been obvious to use the Group Owner Negotiation as this would have been a simple substitution of one known form of communication for another to yield the predictable results of the first wireless device and the second wireless device establishing a secure connection.

As per claim 14, Li discloses The communication apparatus according to Claim 6.
However, Li does not specifically teach wherein the role determination process comprises Group Owner Negotiation defined in Wi-Fi Direct.
WiFi discloses wherein the role determination process comprises Group Owner Negotiation defined in Wi-Fi Direct (WiFi, Section 3.1.4 teaches the steps that are taken for Group Owner Negotiation between two wireless devices.)


Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Li (US Pre-Grant Publication 20150358820) is the US Publication of cited prior art EP 2963959.
EP 2323460 teaches WiFi Direct Group Owner Negotiation.
US 2012/0134349 teaches WiFi Direct (WiFi P2P) and Group Owner Negotiation.
US 2014/0068719 teaches WiFi Direct and credential deletion.
US 2014/0269646 teaches establishing WiFi Direct connections for P2P Groups by scanning QR codes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498